In these paragraphs the court decides that neither the tax commissioner nor the Board of Tax Appeals had jurisdiction to determine the substantive questions involved. Obviously, if there was no jurisdiction below to decide the substantive questions, this court is *Page 413 
without jurisdiction to review them. Nevertheless, in paragraphs four, five and six a majority of this court proceeds so to do. One of the fundamental principles of the judicial process is that courts do not attempt to decide questions they have no jurisdiction to determine. It is universally held that a decision in the absence of jurisdiction is manifestly a nullity.